DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 10-12, 16-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Presenso (WO 2017116627) in view of Shah (US 20040088601). 

Regarding claim 1, Presenso discloses a computer-implemented method for monitoring for suboptimal operation of an industrial machine (see Abstract and paragraphs 0013, 0023, 0035, and 0065: monitoring machines via monitoring industrial data, computer may implement the monitoring method, detects anomalies or failure, i.e. suboptimal operation of the machine), comprising: 
monitoring sensory input data related to an industrial machine (see Abstract, Fig. 1, and paragraphs 0023 and 0028: monitoring sensory data of an industrial machine); 
analyzing, using an unsupervised machine learning model, the monitored sensory inputs, wherein the output of the unsupervised machine learning model includes at least one indicator (see Abstract, paragraph 0013, and claims 1, 6, 7, and 9: unsupervised machine learning for determining at least one indicator output); and 
identifying, based on the at least one indicator, at least one behavioral pattern related to the industrial machine, wherein each of the at least one behavioral pattern is indicative of at least one suboptimal operation of the industrial machine, and determining a failure/anomaly based on the pattern/thresholds (see Abstract and paragraphs 0014, 0031, 0035, 0050, 0054, and 0055: identifying patterns from indicator, includes identifying anomalous pattern/anomalous sequence).  

Presenso does not expressly disclose wherein the method includes repairing suboptimal operation of an industrial machine; and 
selecting at least one corrective action based on the at least one behavioral pattern/threshold determination; and 
performing the at least one corrective action on the industrial machine. 

Shah discloses a method wherein the method includes repairing suboptimal operation of an industrial machine (see Abstract, paragraphs 0005-0006 and 0014, and claim 1: monitoring for faults and repairing faults, includes anytime of machine or equipment); and 
selecting at least one corrective action based on the at least one behavioral pattern/threshold determination (see Figs 3A-3C and paragraphs 0038-0040); and 
performing the at least one corrective action on the industrial machine (see Figs 3A-3C and paragraphs 0038-0040). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Presenso with the teachings of Shah, i.e. determining a corrective action and performing the corrective action in repose to an identified abnormality, for the advantageous benefit of fixing the abnormality. 

Regarding claim 11, Presenso discloses a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process (see Abstract and paragraphs 0013, 0023, 0035, and 0065: monitoring machines via monitoring industrial data, computer may implement the monitoring method, includes non-transitory computer readable medium having stored instructions for causing processing circuity to perform), the process comprising: 
monitoring sensory input data related to a machine (see Abstract, Fig. 1, and paragraphs 0023 and 0028: monitoring sensory data of an industrial machine); 
analyzing, using unsupervised machine learning, the monitored sensory inputs, wherein the output of the unsupervised machine learning includes at least one indicator (see Abstract, paragraph 0013, and claims 1, 6, 7 ,and 9: unsupervised machine learning for determining at least one indicator output); and
identifying, based on the at least one indicator, at least one machine behavioral pattern that is indicative of at least one suboptimal operation of the machine, and determining a failure/anomaly based on the pattern/thresholds (see Abstract and paragraphs 0014, 0031, 0035, 0050, 0054, and 0055: identifying patterns from indicator, includes identifying anomalous pattern/anomalous sequence). 


Presenso does not expressly disclose selecting at least one corrective action based on the at least one machine behavioral pattern; and 
performing the at least one corrective action on the machine.

Shah discloses a method wherein the method includes repairing suboptimal operation of an industrial machine (see Abstract, paragraphs 0005-0006 and 0014, and claim 1: monitoring for faults and repairing faults, includes anytime of machine or equipment); and 
selecting at least one corrective action based on the at least one machine behavioral pattern/threshold determination (see Figs 3A-3C and paragraphs 0038-0040); and 
performing the at least one corrective action on the machine (see Figs 3A-3C and paragraphs 0038-0040). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Presenso with the teachings of Shah, i.e. determining a corrective action and performing the corrective action in response to an identified abnormality, for the advantageous benefit of fixing the abnormality. 

Regarding claim 12, Presenso discloses a system for monitoring for suboptimal operation of a machine (see Abstract and paragraphs 0013, 0023, 0035, and 0065: monitoring machines via monitoring industrial data, computer may implement the monitoring method, detects anomalies or failure, i.e. suboptimal operation of the machine), comprising: 
a processing circuitry (see paragraphs 0013 and 0014); and a memory, the memory containing instructions that, when executed by the processing circuitry (see paragraphs 0013 and 0014), configure the system to: 
monitor sensory input data related to an industrial machine (see Abstract, Fig. 1, and paragraphs 0023 and 0028: monitoring sensory data of an industrial machine); 
analyze, using an unsupervised machine learning model, the monitored sensory inputs, wherein the output of the unsupervised machine learning model includes at least one indicator (see Abstract, paragraph 0013, and claims 1, 6, 7, and 9: unsupervised machine learning for determining at least one indicator output); and 
identify, based on the at least one indicator, at least one behavioral pattern related to the industrial machine, wherein each of the at least one behavioral pattern is indicative of at least one suboptimal operation of the industrial machine, and determining a failure/anomaly based on the pattern/thresholds (see Abstract and paragraphs 0014, 0031, 0035, 0050, 0054, and 0055: identifying patterns from indicator, includes identifying anomalous pattern/anomalous sequence).

Presenso does not expressly disclose wherein the system is for repairing suboptimal operation of a machine; 
selecting at least one corrective action based on the at least one behavioral pattern; and 
performing the at least one corrective action on the industrial machine.
 
Shah discloses a system for repairing suboptimal operation of a machine (see Abstract, paragraphs 0005-0006 and 0014, and claim 1: monitoring for faults and repairing faults, includes anytime of machine or equipment); and 
selecting at least one corrective action based on the at least one behavioral pattern/threshold determination (see Figs 3A-3C and paragraphs 0038-0040); and 
performing the at least one corrective action on the industrial machine (see Figs 3A-3C and paragraphs 0038-0040). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Presenso with the teachings of Shah, i.e. determining a corrective action and performing the corrective action in response to an identified abnormality, for the advantageous benefit of fixing the abnormality. 

Regarding claim 5, Presenso discloses predicting, based on the at least one behavioral pattern and the monitored sensory input data, a failure of the industrial machine (see paragraphs 0012-0014: prediction at least one machine failure based on the at least one pattern). 

Presenso does not expressly disclose selecting at least one corrective action based on the industrial machine failure prediction.

Shah discloses selecting at least one corrective action based on the machine failure prediction (see Figs 3A-3C and paragraphs 0038-0040 and 0087). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Presenso with the teachings of Shah, i.e. determining a corrective action for the industrial machine in response to an identified abnormality, for the advantageous benefit of fixing the abnormality. 

Regarding claim 16, Presenso discloses predicting, based on the at least one behavioral pattern and the monitored sensory input data, a failure of the industrial machine (see paragraphs 0012-0014: prediction at least one machine failure based on the at least one pattern). 

Presenso does not expressly disclose selecting at least one corrective action based on the industrial machine failure prediction.

Shah discloses selecting at least one corrective action based on the machine failure prediction (see Figs 3A-3C and paragraphs 0038-0040 and 0087). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Presenso with the teachings of Shah, i.e. determining a corrective action for the industrial machine in response to an identified abnormality, for the advantageous benefit of fixing the abnormality. 

Regarding claim 6, Presenso, previously modified by Shah, further discloses preprocessing raw sensory input data received from the sensors and storing the preprocessed raw sensory input data in a data source (see paragraphs 0028 and 0031).

Regarding claim 17, Presenso, previously modified by Shah, further discloses wherein the system if further configured to preprocess raw sensory input data received from the sensors and storing the preprocessed raw sensory input data in a data source (see paragraphs 0028 and 0031).

Regarding claim 7, Presenso, previously modified by Shah, further discloses wherein the preprocessing includes at least one of: data cleansing, normalization, rescaling, re-trending, reformatting, and noise filtering (see paragraphs 0028 and 0058).

Regarding claim 18, Presenso, previously modified by Shah, further discloses wherein the preprocessing includes at least one of: data cleansing, normalization, rescaling, re-trending, reformatting, and noise filtering (see paragraphs 0028 and 0058).

Regarding claim 8, Presenso, previously modified by Shah, further discloses determining normal machine behavioral patterns based on the sensory input data of the machine and identifying, based on the normal machine behavioral patterns, at least one machine behavioral pattern that is indicative of the at least a suboptimal operation of the machine (see Figs 3A and 3B and paragraph 0035, 0048, and 0062).

Regarding claim 19, Presenso, previously modified by Shah, further discloses wherein the system if further configured to: determine normal machine behavioral patterns based on the sensory input data of the machine and identify, based on the normal machine behavioral patterns, at least one machine behavioral pattern that is indicative of the at least a suboptimal operation of the machine (see Figs 3A and 3B and paragraph 0035, 0048, and 0062).

Regarding claim 10, Presenso, previously modified by Shah, further discloses determining a maximum threshold and a minimum threshold based on at least one repeated sequence from sensory input data (see Fig. 3A and 3B paragraph 0048-0049, 0054, and 0062); and detecting an anomaly indicative of the at least one suboptimal operation of the machine based on the determined maximum and minimum thresholds (see Fig. 3A and 3B paragraph 0048-0049, 0054, and 0062).

Regarding claim 21, Presenso, previously modified by Shah, further discloses determining a maximum threshold and a minimum threshold based on at least one repeated sequence from sensory input data (see Fig. 3A and 3B paragraph 0048-0049, 0054, and 0062); and detecting an anomaly indicative of the at least one suboptimal operation of the machine based on the determined maximum and minimum thresholds (see Fig. 3A and 3B paragraph 0048-0049, 0054, and 0062).



Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Presenso (WO 2017116627) in view of Shah (US 20040088601) and Baker (US 20040167686). 

Regarding claim 2, Presenso and Shah do not expressly disclose monitoring the sensory input data associated with the industrial machine to determine an influence of the corrective action on the at least one machine.

Baker discloses monitoring the sensory input data associated with a machine to determine an influence of the corrective action on the at least one machine (see paragraphs 0026, 0045, and 0074: monitoring parameters after maintenance to provide an indication of the effectiveness of the maintenance). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Presenso in view of Shah with the teachings of Baker, i.e. monitoring the sensory input data of the industrial machine of Presenso after the corrective action, for the advantageous benefit of evaluating the effectiveness of the maintenance. 

Regarding claim 13, Presenso and Shah do not expressly disclose wherein the system if further configured to monitor the sensory input data associated with the industrial machine to determine an influence of the corrective action on the at least one machine.

Baker discloses monitoring the sensory input data associated with the industrial machine to determine an influence of the corrective action on the at least one machine (see paragraphs 0026, 0045, and 0074: monitoring parameters after maintenance to provide an indication of the effectiveness of the maintenance). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Presenso in view of Shah with the teachings of Baker, i.e. monitoring the sensory input data of the industrial machine of Presenso after the corrective action, for the advantageous benefit of evaluating the effectiveness of the maintenance. 

Claims 3-4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Presenso (WO 2017116627) in view of Shah (US 20040088601), Baker (US 20040167686), and Fish (US 20160314627). 

Regarding claim 3, Presenso, Shah, and Baker do not expressly disclose ranking the at least one corrective action responsive of its effectiveness.

Fish discloses ranking at least one corrective action responsive of its effectiveness (see paragraphs 0007 and 0045).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Presenso in view of Shah and Baker with the teachings of Fish, i.e. ranking corrective actions based on its effectiveness, for the advantageous benefit of building a database reflecting the effectiveness and rank of repairs related to fixing a problem.  

Regarding claim 14, Presenso, Shah, and Baker do not expressly disclose wherein the system if further configured to: rank the at least one corrective action responsive of its effectiveness.

Fish discloses ranking at least one corrective action responsive of its effectiveness (see paragraphs 0007 and 0045).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Presenso in view of Shah and Baker with the teachings of Fish, i.e. ranking corrective actions based on its effectiveness, for the advantageous benefit of building a database reflecting the effectiveness and rank of repairs related to fixing a problem.  

Regarding claim 4, Presenso, previously modified by Shah, Baker, and Fish, further discloses storing in a data source at least one of: the at least one behavioral pattern, the at least one corrective action, and the ranking of the at least one corrective action (see paragraph 0031).

Regarding claim 15, Presenso, previously modified by Shah, Baker, and Fish, further discloses wherein the system if further configured to store in a data source at least one of: the at least one behavioral pattern, the at least one corrective action, and the ranking of the at least one corrective action (see paragraph 0031).

Allowable Subject Matter
Claims 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	As per claims 9 and 20, the prior art discloses the limitations discussed above, however the prior art fails to disclose the claimed invention further comprising wherein selecting at least one corrective action further comprises: extracting one or more characteristics associated with the at least one machine behavioral pattern that is indicative of the at least one suboptimal operation of the at least one machine; searching in at least one data source that comprises a plurality of corrective actions for one or more corrective actions based on extracted characteristics; and, selecting at least one corrective action having a first probability score that is above a first predetermined threshold to repair the at least one suboptimal operation of the machine, and a second probability score that is below a second predetermined threshold to damage the machine.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J DALBO/Primary Examiner, Art Unit 2865